NOT PRECEDENTIAL

            UNITED STATES COURT OF APPEALS
                 FOR THE THIRD CIRCUIT
                 _______________________

                         No. 20-2363
                   _______________________

                  PAUL F. WILLIAMS;
             MAKSWILL GROUP CORPORATION

                                v.

       YING ZHOU; GUOLIANG TIAN, a/k/a TONY TIAN;
          JIHAHAO INTERNATIONAL GROUP LTD.


                                       PAUL F. WILLIAMS,
                                                 Appellant
                    ______________________

          On Appeal from the United States District Court
                   for the District of New Jersey
                     (D.C. No. 2-14-cv-05544)
            District Judge: Honorable Kevin McNulty
                 __________________________

           Submitted Under Third Circuit L.A.R. 34.1(a)
                      September 21, 2021

Before: SMITH, Chief Judge, McKEE, and RESTREPO, Circuit Judges

                   (Filed: September 22, 2021)
                          _________________________

                                  OPINION*
                         __________________________
SMITH, Chief Judge.

      Paul Williams appeals the District Court’s grant of summary judgment in

favor of defendants Ying Zhou, Guoliang Tian, and Jiahao International Group, Ltd.

(collectively, “Defendants”). We will affirm.

                                         I.

      Because we write only for the parties, who are familiar with the facts and

procedural history, we will not recite them except as necessary to our discussion.

      In 2014, Williams’s business, the Makswill Group, was an authorized

representative of Antigua and Barbuda’s Citizenship by Investment Program (CIP).

According to Williams, from May through August 2014, he, Makswill, and

Defendants entered into an oral agreement whereby Williams would exclusively

facilitate CIP applications—with discounted investment requirements, to be

negotiated by Williams—to clients provided by Defendants. Defendants would

pay Williams a percentage of the fee for each client application he handled, and

Defendants in turn would work with no other CIP representatives.




*
 This disposition is not an opinion of the full Court and pursuant to I.O.P. 5.7 does
not constitute binding precedent.
                                          2
      Defendants deny any such oral agreement. The parties did prepare a one-

page written agreement reflecting certain portions of this arrangement (although

not the exclusivity provision), but the per-client fee amount was never agreed upon

and the written agreement covered only a two-week period.

      By August 2014, Defendants had not provided clients to Williams for CIP

applications, and Williams had not obtained discounted CIP investment

requirements. Defendants apparently then began working directly with the

Antiguan government and other CIP representatives rather than with Williams.

Considering this a breach of the exclusivity provision of the purported oral

agreement, Williams demanded that Defendants pay him $322,500 to reimburse

him for over 1,100 hours of work, travel to Antigua, and other expenses.

Defendants did not pay, so Williams and Makswill sued them for breach of

contract and equitable relief. After years of litigation, the District Court, in a

careful and thorough opinion, granted summary judgment to Defendants on all

counts. Williams filed a notice of appeal.1


1
 Makswill did not file a notice of appeal in compliance with Rule 3(c) of the
Federal Rules of Appellate Procedure. Makswill’s name does not appear anywhere
on the notice of appeal that Williams filed; indeed, Williams removed Makswill’s
name from the case caption. Because Makswill was not specified anywhere in the
notice of appeal, we lack jurisdiction over Makswill’s appeal. See Torres v.
Oakland Scavenger Co., 487 U.S. 312, 314 (1988) (federal courts lack jurisdiction
over appeal of a party not specified in the notice of appeal pursuant to Fed. R. App.
P. 3(c)); Gov’t of V.I. v. Mills, 634 F.3d 746, 752 (3d Cir. 2011) (“[A] lack of
prejudice will not save a notice that totally fails to comply with the rules.”). The
                                            3
                                         II.2

      In order for a contract loss to be compensable, the loss must be a reasonably

certain consequence of the breach. Donovan v. Bachstadt, 453 A.2d 160, 165–66

(N.J. 1982). Here, however, even if the dispute of fact over the existence of an oral

contract were to be resolved in Williams’s favor, Williams did not claim that the

contract provided for reimbursement for hours worked, travel, and other expenses.

See Williams Br. 15 (“Williams was incentivized to assist Appellees because he

was promised a share of whatever commission or discounts the Antiguan

Government would hopefully award Appellees, if any of their proposals was

successful.”). Because Williams did not identify a loss arising as a consequence of

the alleged breach, the District Court correctly concluded that he did not present a

claim for breach of contract under New Jersey law. See Nelson v. Elizabeth Bd. of

Ed., 246 A.3d 802, 812 (N.J. Super. Ct. 2021) (establishing a claim for breach of



arguments in Makswill’s brief largely mirror those that Williams had presented in
any event. Accordingly, even if we were to exercise jurisdiction over Makswill,
Makswill’s arguments would fail on the merits for the reasons we discuss in this
opinion.
2
  The District Court exercised diversity jurisdiction under 28 U.S.C. § 1332. We
have appellate jurisdiction pursuant to 28 U.S.C. § 1291. We review de novo the
District Court’s order granting summary judgment. Saldana v. Kmart Corp., 260
F.3d 228, 231 (3d Cir. 2001). Summary judgment is appropriate if there is no
genuine dispute as to any material fact, entitling the moving party to judgment as a
matter of law. Id. Because the District Court applied New Jersey law to
Williams’s claims and no party disputes the choice of law, we will apply New
Jersey law as well.
                                           4
contract requires that the plaintiff must, inter alia, provide proof of a breach

causing the claimant to sustain damages). Summary judgment on the breach of

contract claim was therefore appropriate.

      Williams further argues that he is entitled to recovery based on equitable

remedies of quantum meruit and unjust enrichment because “Defendants used

Williams’ services to their benefit, then simply walked away from the agreement.”

Williams Br. 50. But as Williams observes, to recover on a quasi-contract theory,

New Jersey law requires an expectation of compensation for the services that were

rendered. Williams Br. 53 (citing Starkey, Kelly, Blaney & White v. Estate of

Nicolaysen, 796 A.2d 238, 243 (N.J. 2002)). The District Court found no evidence

that Williams was justified in any expectation that he would be compensated for

his expenses because there was no evidence of any agreement to pay his expenses

or hourly rates. After a careful review of the record, we agree.

                                          III.

      Judge McNulty’s opinion is a thorough statement of his reasoning and fully

supports his judgment. We have considered all of Williams’s arguments and find

no ground for reversal. Accordingly, essentially for the reasons given by the

District Court, we will affirm the grant of summary judgment to Defendants.




                                            5